|Attorney for Respondent           |Attorney for the Indiana Supreme Court|
|Patrick J. Roberts, pro se.       |Disciplinary Commission               |
|                                  |Donald R. Lundberg, Executive         |
|                                  |Secretary                             |
|                                  |Seth T. Pruden, Staff Attorney        |
|                                  |Indianapolis, Indiana                 |
|                                  |                                      |
|                                  |                                      |



                                   In the

                            Indiana Supreme Court
                      _________________________________

                            No. 52S00-0310-DI-439

In The Matter Of

Patrick J. Roberts,
                                             Respondent.
                      ________________________________
                             Disciplinary Action
                      ________________________________




                                 June 9, 2004


Per Curiam.


      Since 1996, the respondent, attorney Patrick  J.  Roberts,  has  twice
been convicted of alcohol-related driving  offenses.   Today  we  accept  an
agreed resolution of attorney  disciplinary  charges  emanating  from  those
convictions.  The agreement calls for the respondent’s  public  admonishment
in light of  the  fact  that  the  respondent  voluntarily  sought  out  and
completed treatment for his  alcohol  abuse  and  because  he  continues  to
abstain from alcohol use.
      This case began with the Commission’s filing of a  Verified  Complaint
for Disciplinary Action  alleging  that  the  respondent’s  two  convictions
violated Ind.Professional Conduct Rule 8.4(b), which  provides  that  it  is
professional misconduct for a lawyer to commit a criminal act that  reflects
adversely on the lawyer’s honesty, trustworthiness or fitness  as  a  lawyer
in other respects.
Thereafter, the parties tendered for this Court’s approval  a  Statement  of
Circumstances  and  Conditional  Agreement  for  Discipline,   pursuant   to
Ind.Admission and Discipline Rule  23(11)(c),  therein  stipulating  to  the
respondent’s actions and agreeing that a public reprimand  is  a  sufficient
sanction for his actions.
      The respondent’s admission to this state’s bar in  1969  confers  upon
this Court disciplinary jurisdiction over this matter.
      The Commission and the respondent stipulate that on August  29,  2002,
in the Cass Superior Court, the respondent pleaded  guilty  to  operating  a
motor vehicle while  intoxicated.   On  February  20,  1996,  in  the  Miami
Superior Court, the respondent pleaded guilty to operating a  motor  vehicle
with a blood alcohol level of .1% or more.
      In Matter of Haith, 742 N.E.2d 940 (Ind. 2001), we  concluded  that  a
pattern  of  alcohol-related  driving  offenses  may  violate   Prof.Cond.R.
8.4(b):

     Lawyers are professionally bound to comply with  and  uphold  the  law.
     Ind.Admission and Discipline Rule 22.  A pattern of repeated  offenses,
     even  ones  of  minor  significance  when  considered  separately,  can
     indicate an indifference to legal obligation.  Comment to  Prof.Cond.R.
     8.4.  A lawyer's multiple convictions for OWI or similar  offenses  may
     indicate a willingness to ignore the law and may  damage  the  public's
     perception of the legal profession.  [Matter of] Welling, 715 N.E.2d at
     378.   Such conduct also implicates a lawyer's fitness as one  who  can
     be trusted to keep his client's secrets, give effective  legal  advice,
     and fulfill his obligations to the courts.  [Matter of]  Martenet,  674
     N.E.2d at 550.    Thus,  a  lawyer's  commission  of  OWI  and  similar
     offenses, even standing alone with no attendant  misconduct,  has  been
     found to violate Prof.Cond.R. 8.4(b).  Matter of Jones, 727 N.E.2d 711
     (Ind.2000) (three OWI convictions and a fourth conviction  withheld  on
     terms of probation).

Haith at 942-943.  We find that,  in  the  present  case,  the  respondent’s
convictions of OWI and operating a motor vehicle with a blood alcohol  level
of at least .1% violate Prof.Cond.R. 8.4(b).
      In support of the agreed discipline, a public reprimand,  the  parties
cite several factors  which  they  contend  mitigate  the  severity  of  the
respondent’s actions.  They agree that he self-reported each  conviction  to
the Commission.  Prior to his 2002 conviction,  the  respondent  voluntarily
contacted the executive director of the Indiana  Supreme  Court  Judges  and
Lawyers Assistance Program (JLAP), which referred  him  to  an  alcohol  and
substance abuse  counselor.   Both  JLAP  and  the  counselor’s  assessments
indicated that the respondent did not have an alcohol dependency,  but  that
instead he used alcohol inappropriately.  The  respondent  has  successfully
completed his treatments with the counselor, which included abstinence  from
alcohol, education and  therapeutic  counseling  sessions.   The  respondent
continues his program of abstinence and counseling.
      In attorney discipline cases involving multiple incidents  of  driving
while intoxicated, lawyers have been placed on probation  for  a  period  of
time in order to compel alcohol treatment as a condition of practicing  law.
 See, e.g.  Matter  of  Martenet,  674 N.E.2d 549  (Ind.  1996)  (6  month
suspension from the practice of law stayed to 12  months  of  probation  for
three convictions of OWI); Matter of Jones, 727 N.E.2d 711  (Ind.  2000)  (6
month suspension, stayed to probation on  condition  that  attorney  undergo
successful treatment for and monitoring of his alcohol dependency, for  four
convictions of OWI over 15 years); Matter of Haith,  742 N.E.2d 940  (Ind.
2001) (12 month suspension  stayed  to  two  years  of  probation  involving
alcohol dependency aftercare provisions for  three  convictions  of  OWI  or
similar offenses, two of  which  involved  personal  injury).[1]   In  these
three cases, the lawyers were diagnosed as having  alcohol  dependency,  had
at least three convictions for  drunk  driving,  and  had  not  undergone  a
period of abstinence sufficient  to  demonstrate  successful  completion  of
treatment.
      The present case may be distinguished.  The respondent  has  not  been
diagnosed as alcohol dependant, but  instead  as  one  who  abuses  alcohol.
Unlike the lawyers in the prior matters,  the  respondent  has  demonstrated
completion  of  a  voluntary  course  of  treatment   for   alcohol   abuse,
voluntarily continues with his course of treatment, and has  abstained  from
the use of alcohol for some 21 months.  In addition,  the  respondent’s  two
misdemeanor convictions were the result of incidents that were separated  by
a period of approximately nine  years.    Accordingly,  we  agree  with  the
parties that a public reprimand is appropriate for the  misconduct  in  this
case.
      It is, therefore, ordered that the respondent, Patrick J. Roberts,  is
hereby reprimanded and admonished for his misconduct in this case.
      The Clerk of this Court is directed to provide notice  of  this  order
in accordance with Admis.Disc.R. 23(3)(d), to the hearing  officer,  and  to
the clerk of the United States Court of Appeals  for  the  Seventh  Circuit,
the clerk of each of the United States District Courts in  this  state,  and
the clerks of the United States Bankruptcy Courts in this state.
      Costs of this proceeding are assessed against the respondents.
-----------------------
[1]  Where a lawyer with law enforcement responsibilities is involved in
even a single instance of driving while intoxicated (as opposed to multiple
instances) disciplinary action is warranted.  See, e.g., Matter of Oliver,
493 N.E.2d 1237 (Ind. 1986) (public reprimand for lawyer convicted of OWI
while appointed as a special prosecutor); Matter of Musser, 517 N.E.2d 395
(1988) (public reprimand for deputy prosecutor convicted of OWI).